Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment received December 13, 2021 has been entered.  Claim 1 was amended.  Claims 3, 4, and 10 are cancelled claims.  Claims 1, 2, 5-9, and 11-16 are pending.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Wolk et al. (US 2003/0219625 A1), which was discussed previously and teaches compounds that may include a fluorene-containing central core.  The reference fails to teach or to render obvious the very specific small molecule fluorene derivatives as claimed in combination with the specific phosphorescent emitting compounds as claimed.  Claims 1, 2, 5-9, and 11-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786